TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-11-00369-CV


In re Ardell Nelson, Jr.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


In his pro se petition for writ of mandamus, Ardell Nelson asks the Court to order the
judge of the 331st District Court to act on Nelson's motions for forensic DNA testing and
appointment of counsel.  See Tex. Code Crim. Proc. Ann. art. 64.01 (West Supp. 2010).  According
to the petition, Nelson filed the motions on November 8, 2010, but we are otherwise informed that
the actual filing date was December 6, 2010.
At the Court's request, the State filed a response to the mandamus petition.  In its
response, the State says that it filed a memorandum in opposition to Nelson's motions for DNA
testing and appointment of counsel on July 13, 2011 (the date the State's response was filed in this
Court).  See id. art. 64.02(a)(2) (giving State sixty days to respond to testing motion).  We are
confident that the district court, having now received the State's response, will promptly act on
Nelson's motions.  If it does not, Nelson may file a second mandamus petition.
With that understanding, the petition for writ of mandamus is denied.  See Tex. R.
App. P. 52.8(a).

				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Filed:   July 21, 2011